—Order unanimously modified on the law and as modified affirmed without costs and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: Supreme Court erred in awarding plaintiffs $30,000 in attorneys’ fees without conducting a hearing. In a prior order the court had awarded plaintiffs sanctions against defendant First UNUM Life Insurance Company (First UNUM) in the form of “attorneyfs’] fees expended in litigating all discovery motions in this action,” and in the order before us on this appeal the court set the amount at $30,000. A hearing is required to afford First UNUM an opportunity to contest the amount of the fees sought by plaintiff and to ensure that the fees are “fixed upon a proper showing of the value of work necessitated and amount of time actually expended” by plaintiffs in litigating the relevant discovery motions (Fontanella v Fontanella, 167 AD2d 185). We therefore modify the order by vacating the amount of attorneys’ fees awarded and remit the matter to Supreme Court for a hearing *843to determine the proper amount. (Appeal from Order of Supreme Court, Erie County, Glownia, J. — Counsel Fees.) Present — Pine, J. P., Hurlbutt, Scudder, Kehoe and Gorski, JJ.